The opinion of the court was delivered by
McEnery, J.
The plaintiff brought this suit to annul the assessment of its property, and obtained an injunction restraining the sale of its property, on the ground that it was employed in the manufacture of articles of wood, and exempt from taxation under Art. 207 of the Constitution.
The plaintiff company employs its capital, property and machinery exclusively in the manufacture of shingles.
Its property is therefore exempt from taxation for the years in which it was employed in the manufacture of shingles, and for which it was assessed.
It is therefore ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and it is now ordered that the injunction which issued to restrain the sale of plaintiff’s property be perpetuated — the defendants to pay all costs.
Mr. Justice Breaux recuses himself in this case.